Title: John Quincy Adams to Louisa Catherine Johnson, 2 June 1796
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague June 2. 1796.
          
          You remember I was ordered peremptorily to be at Gravesend on Saturday morning by ten or eleven o’clock at the latest, though it was impossible for me to procure the necessary order to embark, and of course impossible for me to leave London before twelve. To reconcile the two circumstances was not within my competency, and indeed I think it might be given as no easy task to an abler man. I had besides left so many things undone by the common spirit of procrastination that upon the short notice I received, it would have required not simply the alertness but even the magical powers of an Harlequin to have expedited one quarter part of them so as to be perfectly punctual to the moment of my summons.— As I had however one very good reason to believe my Dutch Skipper would not willingly come away and leave me behind, I set myself about performing my indispensables in the morning so as to step into a Chaise the instant that my order from the Duke of Portland’s office should be delivered me. Among my indispensables I will own to you, was about an hour devoted to a last sitting to Mr: Hull. He has I think as good a likeness as has yet been taken of that original, and you I think will like it better than the large portrait because it is not so much flattered. As soon as it is finished, he will send or carry it to your Pappa, who will doubtless know that it is destined for you. Accept it as a token of an affection which will cease only with the last pulse of the heart of him whose image it is, and may it often meet your eye, with one half the delight which at this instant he derives from a look at the precious corresponding pledge of your regard, which now lies on the table before him.
          Upon a second call at the Duke’s Office, the order for permission to embark was ready, and within ten minutes after, I entered the Post Chaise, half anxious to arrive at Gravesend in time for my opportunity, and half fretting, at the consciousness of an involuntary wish that I might be too late. On arriving at Gravesend at four o’clock I found the vessel, after waiting for me three or four hours had just sailed, but as she was not far advanced, I took a boat immediately, and overtook her about seven miles below.— Our passage was boisterous but not unpleasant and on Tuesday at a similar hour to that on which I had embarked, I landed at Rotterdam.
          
          In this Country you know, one of the common modes of travelling is in boats drawn by horses upon the canals. These boats follow one another regularly every hour or two from each town to the next. I felt impatient on my arrival, to meet my brother as soon as possible, and therefore immediately took a place in the boat that was coming from Rotterdam.— I had been seated in it but a few minutes, when I was joined by Mr: Bourne, who was just returning from Paris, as I was returning from London, and who was quite surprized to meet me there, the circumstance being equally unexpected to me.
          On the same evening we reached this place, and one of my first enquiries was whether there was any vessel going soon to England. I found there was one waiting only for a wind, and I take advantage of the opportunity to give you this history of my voyage.— You will perhaps think I might have spared myself the trouble, but if I can draw from my own feelings any inference of yours it will not be altogether devoid of interest. I am indeed desirous to hear from you, and I am sure a detail of the minutest and most trivial circumstances in which you have any concern would give me pleasure. Six days have elapsed since I last enjoyed the happiness of seeing you, and in every hour of the time there have been many days.— My Philosophy—I have called that very often to my aid, but it sometimes refuses to come at my call. The tediousness of absence in spite of every consolation will sometimes be irksome, but independent of that sensation, there is something pleasing and grateful in the remembrance of a distant friend.— On my return here I find myself in the midst of business enough, but it will take me some time before I shall be able to bend myself properly to it. My imagination cannot help flying from the flat realities around me to the scenes which have been recently familiar to me, which however highly prized while they were enjoyed, are still more valued now that they are past. I see you sitting on the Sopha with the table before you, working at a Vandyke, and Caroline at the other end with her silken network pinn’d before her, while Nancy calls the very soul of harmony from the forte-piano. I place myself between you, I run a file of spangles upon a needle; I urge you, though without success to produce the long-expected Harp, or to give the graces of your voice to the shepherds charming “pipe upon the mountain.” From thence we pass to the opposite room, where the humorous additions to the Dictionary from one Sister, and the unfill’d outlines of imprecation from another, delight and charm though they cannot inspire the

inflexible dulness of gravity, at your Mamma’s left hand; and at length when the hour of midnight sounded from the unrelenting monitor of the moments past, in spite of reluctance commands my departure, then is the moment for the illusion to vanish, and leave me to that solitude which the pencil of Fancy herself can no longer colour.
          Since my return, I find myself confirmed in the determination to make the remainder of my stay here as short as possible, for I am more firmly convinced that my residence here in my present situation will become insupportable, and the change which alone could reconcile me to it, is still impracticable consistent with the prudential principles which however unpalatable, I must not abandon. I shall take the earliest opportunity of writing to my friends in America, and if I can procure any prospect that will enable me to indulge the wishes of my heart, I shall cheerfully resign a career of public life which can offer nothing satisfactory to Ambition, and which forbids the possession of that private happiness, the first object of my hopes and which you only can confer.
          Remember me with respect and gratitude to your Mamma, and with kind attachment to all your lovely sisters. Tell Nancy that the Rosary and the new Sonatas yet vibrate upon the ears of Mr: Quiz, and Caroline, that he would with rapture hear once more her deep ton’d execrations for the sake of making up all again by a shake of her hand. To yourself, Louisa, say in his behalf every thing that can give you the most pleasing and unmingled gratification, and be assured that however warm and eloquent the language may be it will fall far, far short of the feelings which fill the breast of your ever faithful and affectionate friend
          
            John Q. Adams
          
        